Ford, Judge:
This suit against the United States involved the proper classification of certain imported rosaries. The collector classified the merchandise as rosaries, in part of silver, under paragraph 1544 of the Tariff Act of 1930, as modified .by T. D. 51834. The plaintiff merely claims that these rosaries should not have been classified as being in part of silver, without the citation of any paragraph of the tariff act or any trade agreement, and mentions no rate of duty.
At the trial of the case, there was received in evidence as exhibit 1 a sample of the imported rosaries. There was also admitted in evidence as exhibit 2 a United States Customs Laboratory report from Boston, Mass., which states “Silver content of the metal — 0.03%.”
Although the parties requested, and were granted, time in which to file briefs, no briefs have been filed.
In the case of Pfister Jewelry Co. v. United States, 53 Treas. Dec. 878, Abstract 5129, it was held as follows:
The chemist who analyzed the article stated that he found about one-fiftieth of 1 per cent of silver therein. While the content of silver constitutes a very insignificant element in their construction, it was held that they are articles in part of silver and as such properly classified at 50 per cent under paragraph 346.
In the case of Varsity Watch Co. v. United States, 34 C. C. P. A. (Customs) 155, C. A. D. 359, the record showed that the amount or quantity of gold in the watchcases there in question was so small that it was difficult to obtain a quantitative analysis; that more than one bezel was used in tests, and that then the quantity obtained was so small that when placed upon a glass it was a mere speck. Our appellate court, however, held the watchcases to be in part of gold.
Upon the record presented, and following the cited authorities, we hold that the involved rosaries are in part of silver, as classified by the collector. The claim of the plaintiff that the rosaries are not in part of silver is accordingly overruled. Judgment will be rendered accordingly.